Citation Nr: 1332113	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2, 2000 to August 21, 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran appeared and provided testimony at a local Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Board notes that in August 2000, following her enlistment, but prior to beginning her basic training, the Veteran sought treatment for pain in her left foot caused by a bunion.  The August 14, 2000 treatment record, notes that on examination erythremia, edema, and hallux valgus was present.  The Vetera was referred to podiatry, where she was diagnosed with pes planus of both feet.  At that time, the Veteran was issued a physical profile noting that she was undergoing a medical board as a result of her pes planus diagnosis and that she was not to take part in any further training.  The August 14, 2000 findings of the medical board, which were signed by the Veteran, state that she had problems with her feet prior to coming into the service, and at the time of the medical board, she had been assigned a diagnosis of hallux abducto valgus and was recommended for separation.  Along with the Veteran, the findings of the medical board were signed by Dr. D.M., a podiatrist, and Dr. S.S., an orthopedist.  

Based on the evidence of record, particularly the findings of the medical board signed by the Veteran and two evaluating physicians, the Board concedes that the Veteran's left foot disability pre-existed her active service.  

The Veteran has claimed that the boots she was required to wear during her period of active service aggravated her left foot disability.  At her May 2013 Board hearing, the Veteran testified that after separating from active service, her foot disability continued to worsen, she was required to have surgery in April 2003, and that she continues to suffer from pain in her left foot.  

The Board notes that there is no medical opinion of record regarding the Veteran's claim that her left foot disability, which has been shown to pre-exist her active service, was aggravated by her active service.  As such, the Board finds that remand is necessary in order to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of her current left foot disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's left foot disability, which is shown by the record to have pre-existed her active service, as to whether it was clearly and unmistakably not aggravated beyond the normal progression of the disability, by the Veteran's period of active service.  

The complete rationale for all opinions expressed must be provided.  

2. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

